DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 05 April 2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 April 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borodianskiy et al. (Non-Patent Literature).
Considering claim 1, Borodianskiy teaches a modified aluminum alloy containing WC nanoparticles (abstract) including an example of a commercially pure A356 aluminum alloy reinforced with WC nanoparticles (p. 1305 Section D).  The aluminum alloy has a chemical composition containing about 7% Si and about 0.37% Mg (Table II).  This is considered to teach a metal phase of an Al-Si-Mg alloy and a nanoparticle reinforcement phase of WC and the disclosure of Borodianskiy anticipates that which is claimed.
Considering claim 3, Borodianskiy teaches the use of WC (abstract; p.1305 Section D).
Considering claim 4, Borodianskiy teaches where the alloy is cast and possesses a cast microstructure (p. 1305 Section D; Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zedalis et al. (US 4,946,500).
Considering claim 1, Zedalis teaches aluminum based metal matrix composites comprising a rapidly solidified aluminum alloy and a reinforcement material (abstract).  The aluminum material may comprise an alloy optionally containing a low-density aluminum-lithium base comprising Si and Mg (Column 3 lines 13-22) and the reinforcement material may be hard particles including carbides of tungsten (Column 3 
While not expressly teaching a singular example of the instantly claimed metal nanocomposite this would have been obvious to one of ordinary skill in the art in view of the teachings of Zedalis as this is considered a conventionally known combination of Al-alloy optionally containing Si and Mg and reinforcement particles of WC conventionally known to form a composite material and one would have had a reasonable expectation of success.
Considering claim 2, Zedalis teaches where the Si content ranges from about 0.05-13% (Column 3 lines 13-22) which overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 3, Zedalis teaches the use of tungsten carbide (i.e. WC) (Column 3 lines 31-46).

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stanish et al. (US 5,895,696).
Considering claim 1
While not expressly teaching a singular example of the instantly claimed nanocomposite, this would have been obvious to one of ordinary skill in the art in view of the teachings of Stanish as this is considered a conventionally known combination of a metal matrix optionally of Al, Si, and Mg and a ceramic phase of tungsten carbide conventionally known to form a ceramic metal matrix composite and one would have had a reasonable expectation of success.
Considering claim 3, Stanish teaches where the ceramic may be tungsten carbide (i.e. WC) (Column 5 lines 44-58).
Considering claim 4, Stanish teaches where the composite may be cast (Column 4 lines 24-32) which is considered to teach a cast microstructure.
Considering claim 5, Stanish teaches where the ceramic-metal matrix composite may be sandwiched on either side by metal cladding layers (Column 7 lines 43-60) optionally of an aluminum alloy containing Si and Mg (Column 7 lines 61-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rohatgi et al. (US 5,626,692) teaches carbide reinforced aluminum alloys.  Li et al. (US 2013/0152739 – cited by applicant) teaches WC nanoparticle reinforced aluminum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784